!"#$%&'$()*%+%,)!-./0-%&&1%
*2345%,6725892%
,:;924<%1=%!4>?%
@AB%&4C:D8E6D%-F4DG4%%
*4H%#65IJ%*#%BKKLL%
(4<M%%N@A@O%PQQRS@KS%
T2CM%%%N@A@O%PQQRSQUU%
DV6725892W7<V<<X=;6V%
V74>?W7<V<<X=;6V%
%
!"#$%&'()"*(+&,#*&-(!*&-./"*(012-&3(42%%&*(012*.(
!
"#$%&'!(%)%&(!*)#+,"-%./!.0",%!!
(0"%1&,#!'$(%,$.%!02!#&3!/0,+!
RRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRR%  Y% %
  %                                                                     M% %
  %                                                                     M%   .456789!::!
  'D%54M%%                                                              M%     !
  %                                                                     M%   .5;8!#<=!:>?:@AA@!B(C*D!
  %                                                                     M%     !
  Z-*$[)Z*%1.)1".('"$%\).1).-(')*J%*=]=J%                               M%     !
  %                                                                     M%     !
  %                                                                     M%
  %                                                                     M%
  %                                                                     M%
  %%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%[47E65%                M%
  %                                                                     M%
  %                                                                     M%
                                                                        M%
RRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRRY%
%
        (&.",&'!.,&'$%0,!)E)'&1!#)((&,!)E),$F(!0*G&.%$0#!%0!%1&!
 '&*%0,F(!)C&#'&'!-H)#!)#'!C0%$0#!%0!(&&+!'$(.0I&,/!.0#.&,#$#J!
                               %1&!()H&!02!'&*%0,F(!(0H&!)((&%!
                                                           !
%        -^2349%*2??45%-^25:%N_,?=%-^25:`OJ%2%?4;G543%;543:E65%6a%E94%[47E65%Z2D?36HD%

156X45E:4?%\65X652E:6DJ%*=]=%NE94%_[47E65`OJ%E956G89%GD345?:8D43%;6GD?4<J%54?X4;EaG<<>%67b4;E?%

GD345%?4;E:6D%BBLcN7O%6a%E94%!2DI5GXE;>%\634%NE94%_\634`O%2D3%.G<4%SKLKN7O%6a%E94%T43452<%

.G<4?%6a%!2DI5GXE;>%156;43G54%E6%E94%;6Da:5V2E:6D%6a%E94%[47E65d?%,63:a:43%\92XE45%BB%1<2DJ%

a:<43%[4;4V745%UJ%LKBU%NE94%_,63:a:43%1<2D`OJ%2D3%V6F4?%a65%3:?;6F45>%;6D;45D:D8%E94%?2<4%6a%




                                                          1
[47E65d?%?6<4%2??4EJ%2%E6HD%96G?4%<6;2E43%2E%LU%!44IV2D%1<2;4J%*4H%#65IJ%*4H%#65I%BKKLL%

NE94%_(6HD%06G?4`O%a65%eBK=S%V:<<:6D%E6%LU%!44IV2D%\65X=%NE94%_$2<4`O=%%%

$?!     %1&!C0'$2$&'!-H)#!$(!#0%!2&)($*H&!
!
        )=!     %48!'8K7<9!25LM;!%<!-9<NLO8!1<P!$7!3LMM!-5Q!%48!H8R5M!288;!)SO!&T68S;8;!
                $7!15;!$SUV998O!)SO!3LMM!.<S7LSV8!%<!$SUV9!$S!%4L;!*5SW9V67UQXXXXXXXXXX!

        B=!     ,?=%-^25:%67b4;E?%E6%;6Da:5V2E:6D%6a%E94%,63:a:43%1<2D%6D%E94%72?:?%E92E%:E%:?%D6E%

a42?:7<4=B%%'D%:E?%,63:a:43%1<2DJ%E94%[47E65%92?%D6E%:D;<G343%2D>%X56F:?:6D%a65%E94%X2>V4DE%6a%!<2DI%

.6V4d?%96G5<>%a44?%:D%X56?4;GE:D8%E94%23F45?25>%X56;443:D8%282:D?E%,?=%-^25:%E6%2F6:3%945%-X5:<%

LBJ% LKB@% bG38V4DE% 282:D?E% E94% [47E65% NE94% _fG38V4DE`O=% % N+&&( [6;I% *6=% SAJ% -3F45?25>%

156;443:D8O=% % !<2DI% .6V4% 92?% 2% X54X4E:E:6D% ;<2:V% 6a% eSKUJB@K=cB% N+&&( \<2:V% *6=% AOJ% 2D3% :E?%

54E4DE:6D%65345%N+&&%[6;I%*6=%LAO%X56F:34?%E92EJ%86:D8%a65H253J%E94%[47E65%?92<<%X2>%E94%a:5Vd?%

a44?% 6D% 2D% 96G5<>% 72?:?=% % 06H4F45J% :D% 76E9% :E?% ,63:a:43% 1<2D% 2D3% :E?% 3:?;<6?G54% ?E2E4V4DEJ% E94%

[47E65%92?%a2:<43%E6%:D;<G34%2D>%X56F:?:6D%a65%96H%:E%:?%86:D8%E6%X2>%!<2DI%.6V4d?%23V:D:?E52E:F4%

4CX4D?4?%2D3%<482<%a44?J%76E9%E96?4%:D;G5543%?:D;4%E94%[47E65%a:<43%:E?%X4E:E:6D%2D3%E96?4%E92E%:E%H:<<%

:D;G5%86:D8%a65H253=%%TG5E945V654J%E94%[47E65%92?%54X54?4DE43%:D%VG<E:X<4%X56;443:D8?%E92EJ%2aE45%

E94%?2<4%6a%E94%(6HD%06G?4J%:E%H:<<%74%27<4%E6%X2>%2<<%X54X4E:E:6D%;543:E65?J%V42D:D8%E92E%!<2DI%

.6V4d?%X6?ERX4E:E:6D%23V:D:?E52E:F4%a44?%H:<<%D6E%2aa4;E%E94%X2>V4DE%6a%E94%X54X4E:E:6D%;543:E65?=%%%

N+&&%[6;I%*6=%SKJ%,63:a:43%1<2D%2E%g%A%N\<2??4?%B%E956G89%A%H:<<%74%X2:3%:D%aG<<J%2D3%2<<%;<2??4?%

254%GD:VX2:543Oh%%&&(2'%"%"C=%B%(52D?;5:XE%6a%*6F4V745%BAJ%LKBU%0425:D8%2E%SMBLRBQON$2<4%_H:<<%

X563G;4%aGD3?%?Gaa:;:4DE%E6%74%27<4%E6%X2>%54?45F4?%a65%2<<%D6DR:D?:345%;<2:V?J%4F4D%E92E%6a%i,?=%




B
 %%     jD345%?4;E:6D%BBLUN2ONBBOJ%E94%\6G5E%V2>%6D<>%;6Da:5V%2%X<2D%:a%E94%a6<<6H:D8%54kG:54V4DE%
:?%V4EM%_\6Da:5V2E:6D%6a%E94%X<2D%:?%D6E%<:I4<>%E6%74%a6<<6H43%7>%E94%<:kG:32E:6DJ%65%E94%D443%a65%
aG5E945%a:D2D;:2<%546582D:^2E:6DJ%6a%E94%347E65%65%2D>%?G;;4??65%E6%E94%347E65%GD345%E94%X<2DJ%GD<4??%
?G;9%<:kG:32E:6D%65%546582D:^2E:6D%:?%X56X6?43%:D%E94%X<2D=`%


                                                      2
-^25:lm`O%+%"C=%LJ%(52D?;5:XE%6a%SAB%\543:E65%,44E:D8J%2E%BAMBLRBQ%N`"F45>6D4%H:<<%84E%X2:3`%

a56V%E94%$2<4O=%

        L=!     jD<4??% !<2DI% .6V4% :?% H65I:D8% a65% a544J% :E% :VX6??:7<4% E6% GD345?E2D3% 96H% E94%

[47E65d?% 4?E2E4% H:<<% aGD3% !<2DI% .6V4d?% a44?=% % % Z:E96GE% 2D>% X<2D% E6% aGD3% E94% 23V:D:?E52E:F4%

4CX4D?4?% 2D3% <482<% a44?% :D% E94% 72DI5GXE;>J% _<:kG:32E:6DJ% 65% E94% D443% a65% aG5E945% 546582D:^2E:6D`%

GD345%?4;E:6D%BBLUN2ONBBO%:?%:D4F:E27<4=%%-?%?G;9J%E94%[47E65d?%,63:a:43%1<2D%;2DD6E%74%;6Da:5V43=%%

        *=!     %48!'8K7<9!25LM;!%<!'L;UM<;8!1<P!$7!3LMM!&;U9<P!%48!$S7898;7!)UU9VLSR!<S!
                C;=!)Y59LF;!GVORZ8S7!'V9LSR!%48!)ON89;59Q!-9<U88OLSRXXXXXXXXXXXXXXX%
                %
        S=!     (94%[47E65%2<?6%a2:<?%E6%3:?;<6?4%96H%:E%H:<<%4?;56H%E94%:DE454?E%E92E%H:<<%;6DE:DG4%

E6%2;;5G4%6D%E94%eS=@KQ%V:<<:6D%fG38V4DEJ%H9:;9%:E%:?%;92<<4D8:D8%:D%E94%23F45?25>%X56;443:D8=%%

jD345%\1&.%QKKAJ%BB%j=$=\=%g%QKLN7OJ%2D3%BB%j=$=\=%g%QK@N7OJ%:DE454?E%6D%E94%fG38V4DE%

;6DE:DG4?%E6%2;;5G4%2E%Un%:DE454?EJ%65%eLASJKKK%X45%>425J%6D%,?=%-^25:d?%fG38V4DE=%%TG5E945V654J%

GD345%?4;E:6D%P=L%6a%E94%,63:a:43%1<2DJ%E94%[47E65%54X54?4DE?%E92E%:E%_?92<<%54?45F4%2D%2V6GDE%

?Gaa:;:4DE%E6%X2>%96<345?%6a%[:?XGE43%\<2:V?%E94%2V6GDE%?G;9%96<345?%H6G<3%74%4DE:E<43%E6%

54;4:F4%GD345%E94%1<2D%:a%?G;9%\<2:V?%H454%E6%74;6V4%-<<6H43%\<2:V?=`%%N+&&%[6;I=%*6=%SKJ%2E%g%

P=LO=%%jD345%76E9%E94%\634%2D3%E94%[47E65d?%,63:a:43%1<2DJ%,?=%-^25:%:?%4DE:E<43%E6%2E%<42?E%2%a4H%

>425?%6a%E94%:DE454?E%E92E%H:<<%2;;5G4%6D%E94%fG38V4DE%3G5:D8%E94%23F45?25>%X56;443:D8=%%(94%

[47E65%VG?E%X<2;4%E9:?%aGEG54%:DE454?E%6D%2%?4;G543%;<2:V%:D%4?;56H%74a654%X2>:D8%2D>%GD?4;G543%

;543:E65?%65%23V:D:?E52E:F4%4CX4D?4?=%%%+&&(52*/)"*-(6$-&*7*./&*%(8$%9(!"9(:9(6$."$(;'2$/&*%(

<2$=>(4909>(QSK%j=$=%BJ%Q%NLKKKON_-3V:D:?E52E:F4%4CX4D?4?m36%D6E%92F4%X5:65:E>%6F45%?4;G543%

;<2:V?=`Oh%8$(*&(;&*&1>(SSU%!=.=%ScQJ%AKc%N!2DI5=%$=[=%(4C=%LKK@J%2))?-(%#@($"A=%;&*&1(:9(;&2=&J%

SPS%!=.=%A@c%N$=[=%(4C=%LKKPON_?4;G543%;<2:V?%V2>%74%?2:3%E6%92F4%X5:65:E>%6F45%2<<%GD?4;G543%

;<2:V?`O=%%[4?X:E4%E9:?%67<:82E:6DJ%:D%:E?%,63:a:43%1<2DJ%E94%[47E65%a2:<?%E6%X56F:34%E94%?6G5;4%6a%

E94?4%aGD3?%65%96H%:E%X<2D?%E6%4?;56H%E94V=%%%



                                                     3
        %

$$?!    C(=!)E),$!(&&+(!'$(.0I&,/!.0#.&,#$#J!%1&![:\=@!C$HH$0#!()H&!
        02!%1&!%03#!10"(&]!($#.&!$%!C)/!#0%!*&!)#!),CF(!H&#J%1!
        %,)#().%$0#!0,!$#!%1&!*&(%!$#%&,&(%(!02!%1&!
        .,&'$%0,(XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX!
!
        A=!         (94%$2<4%E92E%E94%[47E65%;<2:V?%H:<<%54?G<E%:D%E94%X2>V4DE%6a%2<<%6a%:E?%;543:E65?%

92?%DGV456G?%543%a<28?%E92E%V2>%?96H%E92EJ%D6E%6D<>%:?%E94%E52D?2;E:6D%D6E%_25Vd?%<4D8E9`%o%2?%

[47E65%;<2:V43%GD345%62E9%:E%:?%N+&&([6;I%*6=%QJ%2E%pp%BcRBUO%o%:E%2<?6%:?%D6E%:D%E94%74?E%:DE454?E?%

6a%;543:E65?=%%%!

        Q=!         (6%:DF4?E:82E4%E94?4%:??G4?J%,?=%-^25:%54?X4;EaG<<>%?44I?%3:?;6F45>%;6D;45D:D8%E94%

$2<4J%:D;<G3:D8%7GE%D6E%<:V:E43%E6J%E94%:34DE:E:4?%6a%LU%!44IV2D%\65X=d?%?925496<345?h%E94%

?925496<345?%6a%E96?4%?925496<345?h%E94%D486E:2E:6D?%H9:;9%<43%E6%E94%eBK=S%V:<<:6D%?2<4%X5:;4h%

2D3%H94E945%/6<?65I9:J%E94%[47E65d?%?6<4%154?:34DE%2D3%,2D28:D8%[:54;E65J%54;4:F43%2D>%

GD3:?;<6?43%74D4a:E%a56V%E94%E52D?2;E:6D%H:E9%LU%!44IV2D%\65X=%%%

        @=!         Z94D%[47E65%a:<43%:E?%72DI5GXE;>%X4E:E:6DJ%[47E65%2<5423>%923%?:8D43%2%

.4?:34DE:2<%$2<4%-8544V4DEJ%32E43%$4XE4V745%LQJ%LKBUJ%H:E9%2%7G>45%D2V43%LU%!44IV2D%\65X=%

NE94%_-8544V4DE`O=%%N+&&([6;I%*6=%LBJ%"C=%-O=%%%%%

        P=!         (94%-8544V4DEd?%<:kG:32E43%32V284?%;<2G?4%:VX6?4?%2%X25E:;G<25<>%6D456G?%

7G534D%6D%E94%[47E65=%%%'E%54kG:54?%E94%[47E65%E6%_X4E:E:6D%E94%!2DI5GXE;>%\6G5E%E6%2XX56F4%E94%

?2<4%6a%E94%i(6HD%06G?4l%H:E96GE%?44I:D8%2D>%6E945%6aa45?J%7:3?%2D3%X56X6?2<?===`%%N+&&%[6;I=%

*6=%LBJ%"C=%-J%2E%g%QB7O=%%%'E%aG5E945%54kG:54?%E92EJ%?96G<3%_E94%!2DI5GXE;>%\6G5E%65345%2D%2G;E:6D%

65%2D>%9:8945%6aa45%:?%V234%E92E%E94%!2DI5GXE;>%\6G5E%2;;4XE?`J%E94D%LU%!44IV2D%\65X=%:?%

4DE:E<43%E6%32V284?%_4kG2<%E6%eQKKJKKKJ%X<G?%cKn%6a%2<<%856??%X56;443?%6a%?G;9%3:?X6?:E:6D%E92E%

254%:D%4C;4??%6a%eBK=c%V:<<:6D=`%%%%N8-9ON4VX92?:?%23343O=%%%(9:?%<42F4?%[47E65%H:E9%F45>%<:EE<4%




                                                      4
GX?:34%4F4D%:a%:E%a:D3?%2%74EE45%6aa45=%%T:D2<<>J%E94%;<2G?4%X56F:34?%E92E%E9:?%?4;E:6D%_?92<<%?G5F:F4%

E45V:D2E:6D%6a%iE94%-8544V4DEl=`%%N8-9O=%%%

        c=!      (94%a6<<6H:D8%254%?6V4%6a%233:E:6D2<%a2;E?%?G556GD3:D8%E94%-8544V4DE%2D3%$2<4%

E92E%:DF:E4%?;5GE:D>M%%%

              2=! LU%!44IV2D%\65X=%3:3%D6E%4C:?E%H94D%:E%?:8D43%E94%-8544V4DE%6D%$4XE4V745%LQJ%
                 LKBU=%%N+&&("C=%SJ%*#$%[4XdE%6a%$E2E4J%[:F=%6a%\65X=J%LU%!44IV2D%\65X%?E2EG?%
                 :Da65V2E:6DONLU%!44IV2D%\65X=%a65V43%2%32>%<2E45%6D%$4XE4V745%L@J%LKBUO=%
                  %
              7=! -E%E94%\543:E65%,44E:D8J%/6<?65I9:J%E94%154?:34DE%2D3%,2D28:D8%[:54;E65J%54aG?43%
                 E6%3:?;<6?4%E94%:34DE:E>%6a%E94%54X54?4DE2E:F4%H96%82F4%E94%eBK=S%V:<<:6D%6aa45%6D%
                 7492<a%6a%LU%!44IV2D%\65X=%%N+&&%"C=%LJ%\543:E65%,44E:D8J%2E%BLMBSRLA%+%LLMc%o%
                 BcO=%%06H4F45J%94%23V:EE43%E92E%94%92?%ID6HD%E94%54X54?4DE2E:F4%a65%E94%X2?E%_BK%
                 iE6l%BQ%>425?`%2D3%?44?%9:V%2E%<42?E%_6D;4%2%>425=`ON8-9(2E%LLMLLRLSMBKO=%%%

              ;=! (94%XG5;92?4%X5:;4%:D%E94%-8544V4DE%:?%e@=@%V:<<:6D%<6H45%E92D%E94%X5:;4%<:?E43%2%
                 H44I%74a654%E94%$2<4%o%2D%2<V6?E%PK%X45;4DE%3:?;6GDE%o%2D3%eA=L%V:<<:6D%<6H45%
                 E92D%756I45d?%<:?E:D8%H94D%[47E65%?:8D43%E94%-8544V4DE%o%2D%2<V6?E%AK%X45;4DE%
                 3:?;6GDE=%%N+&&("C=%AJ%$E544E42?>%15:;4%0:?E65>%a65%(6HD%06G?4ON?96H:D8%E92E%E94%
                 (6HD96G?4%H2?%<:?E43%2?%9:89%2?%eB@=U%V:<<:6D%2%H44I%74a654%[47E65%?:8D43%E94%
                 -8544V4DE%a65%eBK=S%V:<<:6DO=%%%

              3=! /6<?65I9:%34D:43%2;;4??%E6%7G>45?%H96%V2>%92F4%923%9:8945%6aa45?%a65%E94%(6HD%
                 06G?4J%4F4D%E96G89%E94%\6G5E%923%>4E%E6%2XX56F4%E94%$2<4=%%%N+&&("C=%LJ%\543:E65%
                 ,44E:D8%(5=J%2E%BQMBSRBUO=L%%%


              4=! LU%!44IV2D%\65Xd?%<:?E43%23354??%a65%X56;4??%6a%?45F:;4%:?%LU%!44IV2D%1<2;4J%E94%
                 ?2V4%23354??%6a%E94%(6HD%06G?4=%%%N+&&%"C=%SO=%%%




2
  -<E96G89%/6<?65I9:%:D:E:2<<>%54?:?E43J%54;4DE<>%6XX6?:D8%;6GD?4<%:Da65V43%GD345?:8D43%;6GD?4<%E92E%
/6<?65I9:%92?%852DE43%6E945%X6E4DE:2<%7:3345?%2;;4??%E6%E94%(6HD%06G?4%2aE45%GD345?:8D43%;6GD?4<%
54kG4?E43%E92E%94%36%?6=%


                                                    5
              a=! (94%23354??%E92E%[47E65%<:?E43%a65%LU%!44IV2D%\65X%:D%E9:?%!2DI5GXE;>%V2>%D6E%
                 74%F2<:3=%%N$44%"C=%QJ%"DF4<6X4%23354??43%E6%LU%!44IV2D%\65XON4DF4<6X4%54EG5D43%
                 2D3%<:?E43%23354??%:D%E9:?%72DI5GXE;>%a65%LU%!44IV2D%\65X=%:?%_GDID6HD`%N:=4=J%
                 _-jq`%2?%2;56D>V%a65%_-3354??%jDqD6HD`OO=%%%


              8=! Z94D%2?I43%7>%j=$=%(5G?E44%12G<%q=%$;9H25E^4D7458%96H%E94%[47E65%255:F43%2E%
                 E94%eBK=S%V:<<:6D%XG5;92?4%X5:;4J%/6<?65I9:%54?X6D343%E92E%LU%!44IV2D%\65X=%
                 6aa4543%E92E%a:8G54=%%%N+&&("C=%LJ%\543:E65%,44E:D8J%2E%AMBcRQMBO=%%(9:?%V42D?%E92E%
                 LU%!44IV2D%\65X=d?%eBK=S%V:<<:6D%6aa45%;6:D;:34DE2<<>%V2E;943%E94%eBK=L@%
                 V:<<:6D%6a%D6DR:D?:345%347EJ%76E9%?4;G543%2D3%GD?4;G543J%E92E%[47E65%54X54?4DE43%
                 :D%:E?%a:<:D8?%E92E%:E%6H43%:D%E9:?%72DI5GXE;>=%%N+&&([6;I=%*6=%BSJ%T65V?%LKL%o%LKP%
                 +%[6;I%*6=%AJ%&:?E%6a%\543:E65?%Z96%02F4%(94%LK%&2584?E%jD?4;G543%
                 \543:E65?O=S%%%'E%2<?6%V42D?%E92EJ%34?X:E4%2DE:;:X2E:D8%2%?4;E:6D%S@S%?2<4%:D%
                 72DI5GXE;>%H9454%6E945%7G>45?%;6G<3%6aa45%9:8945%7:3?J%[47E65%3:3%D6E%4F4D%
                 2EE4VXE%E6%D486E:2E4%H:E9%E94%7G>45J%4F4D%H:E9%E94%(6HD%06G?4%<:?E43%2E%eB@=U%
                 V:<<:6D%bG?E%2%a4H%H44I?%425<:45=%%%%


        U=!      [4?X:E4%E94?4%;:5;GV?E2D;4?J%2E%E94%\543:E65%,44E:D8J%/6<?65I9:%542aa:5V43%GD345%

62E9%E92E%E94%$2<4%H2?%2D%_25Vd?%<4D8E9`%E52D?2;E:6D=%%N"C=%LJ%2E%BSMBcRLAO=%%.48253<4??J%76E9%E94%

GD?4;G543%2D3%?4;G543%;543:E65?%92F4%2%5:89E%E6%kG4?E:6D%E94%a2:5D4??%6a%E94%-8544V4DE%2D3%E94%

$2<4%X5:;4J%4?X4;:2<<>%8:F4D%E92E%E9454%:?%D6%E5G?E44%65%;543:E65d?%;6VV:EE44%2XX6:DE43=%%!

        %

        !




S
  (9:?%eBK=L@%a:8G54%;6DE2:D?%E94%E5G4%F2<G4%6a%,?=%-^25:d?%bG38V4DE%o%eSJQALJAKK%o%H94D%E94%[47E65%
a:<43%E9:?%72DI5GXE;>J%52E945%E92D%E94%eS=A%V:<<:6D%a:8G54%E92E%E94%[47E65%:D2;;G52E4<>%<:?E43%:D%:E?%X4E:E:6D%
2?%E94%2V6GDE%6a%,?=%-^25:%:?%6H43=%%%(94%[47E65%ID4H%E94%E5G4%F2<G4%6a%,?=%-^25:d?%fG38V4DE%72?43%6D%
E94%"C4;GE:6D%E94%$945:aa%34<:F4543%E6%E94%[47E65=%%%N+&&(\<2:V%D6=%@RSON'DE454?E%6D%E94%fG38V4DE%7482D%
2;;5G:D8%2?%6a%-X5:<%LBJ%LKB@O=!!06H4F45J%[47E65%;96?4%E6%:8D654%E92E%a:8G54J%7GE%52E945%<:?E43%eS=A%V:<<:6D%
2?%E94%2V6GDE%6a%,?=%-^25:d?%?4;G543%;<2:V=%%%(94%72?:?%6a%[47E65d?%:D2;;G52E4<>%<:?E43%a:8G54%:?%GD;<425=%%%
%


                                                      6
                                          .0#.H"($0#!

       BK=!    T65%2<<%E94%a65486:D8%542?6D?J%:D;<G3:D8%N:OJ%,?=%-^25:%54?X4;EaG<<>%54kG4?E?%E92E%

E9:?%\6G5E%34D>%E94%1<2Dd?%;6Da:5V2E:6D%2D3%N::O%852DE%,?=%-^25:%E94%5:89E%E6%?44I%3:?;6F45>%

;6D;45D:D8%E94%$2<4=%%%




[2E43M%f2DG25>%PJ%LKBU%
       *4H%#65IJ%*4H%#65I%%
!
                                                      *&/(!H$(%0#!^!C0*),J1)!HH-!
       %
                                                      !>M%%%rrrrrrrrrrs?srrrrrrrrrrrrrr%
       %       %          %   %       %       %       %       *2345%,6725892J%"?k=%
       %
       %
                                                      @AB%&4C:D8E6D%-F4DG4J%BAE9%T<665%
                                                      *4H%#65IJ%*4H%#65I%BKKLL%
                                                      (4<4X96D4M%N@A@O%PQQRS@KS%
                                                      T2;?:V:<4M%N@A@O%PQQRQLLU%
                                                      "V2:<M%DV6725892W7<V<<X=;6V%
                                                      0//"*$&B%()"*(+&,#*&-(!*&-./"*((
                                                      012-&3(012*.%




                                                  7
               !"#$%$&'('
                     '
)*+,-.,/'(01'23(4'$567689':787;<'=*5>,/,5?,'
                       UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF NEW YORK
 1   In re:                                   Case No. 19-13223-smb
                                              New York, New York
 2    WANSDOWN PROPERTIES CORPORATION N.V.,
                                              November 14, 2019
                                      Debtor. 10:08 a.m. - 10:19 a.m.
 3

 4   19-13223-SMB, WANSDOWN PROPERTIES CORPORATION N.V., CHAPTER 11
      INITIAL CASE CONFERENCE; APPLICATION TO EMPLOY BLANK ROME LLP
 5          AS SPECIAL LITIGATION, REAL ESTATE AND TAX COUNSEL
                   FILED BY HANH VINH HUYNH ON BEHALF OF
 6                 WANSDOWN PROPERTIES CORPORATION N.V.
 7              BEFORE THE HONORABLE STUART M. BERNSTEIN
                     UNITED STATES BANKRUPTCY JUDGE
 8
     A P P E A R A N C E S :
 9   For the Debtor:               PAUL A. RUBIN, ESQ.
                                   HANH V. HUYNH, ESQ
10                                 Rubin LLC
                                   345 Seventh Avenue, 21st Floor
11                                 New York, New York 10001
                                   (212) 390-8272; (212) 390-8273 fax
12

13   For Secured Creditor,         ERICA FEYNMAN AISNER, ESQ.
     National Investment Bank:     Kirby Aisner & Curley LLP
14                                 700 Post Road, Suite 237
                                   Scarsdale, New York 10583
15                                 (914) 401-9502

16   For Secured Creditor,         NADER MOBARGHA, ESQ.
     Azadeh Nasser Azari:          MICHAEL P. BEYS, ESQ.
17                                 Beys Liston & Mobargha LLP
                                   641 Lexington Avenue, 14th Floor
18                                 New York, New York 10022
                                   (646) 755-3603; (646) 755-3599 fax
19
     Creditor:                     THOMAS BRAZIEL
20
     (via phone - listen only)     B.E. Capital Management
21                                 15 East 67th Street, 6th Floor
                                   New York, New York 10065
22                                 (646) 650-5096

23   Transcriber:                  AA EXPRESS TRANSCRIPTS
                                   195 Willoughby Avenue, Suite 1514
24                                 Brooklyn, New York 11205
                                   (888) 456-9716
25
          (Proceedings recorded by electronic sound recording)
         In re Wansdown Properties Corporation N.V. - 11/14/19               2

1                THE COURT:    Wansdown!

2                MR. RUBIN:    Good morning, Your Honor, Paul Rubin,

 3   Rubin LLC, on behalf of the Debtor.        Together with my colleague,

 4   Hanh Huynh.

 5               THE COURT:    How do you do?

 6               MS. AISNER:     Good morning, Your Honor, Erica Aisner,

 7   Kirby Aisner & Curley, on behalf of secured creditor, National

 8   Investment Bank.

 9               MR. MOBARGHA:    Nader Mobargha, from Beys Liston &

10   Mobargha, on behalf of secured creditor, Azadeh Azari.

11               THE COURT:    Okay.

12               MR. MOBARGHA:    And Mike Beys, my partner.

13               THE COURT:    How do you do?   You might begin by telling

14   me what the status of the sales efforts are for the townhouse?

15               MR. RUBIN:    Sure.   The townhouse is a vacant seven

16   story townhouse at 29 Beacon Place.        There was a pre-petition

17   contract that was signed with a $1 million deposit and a $10.3

18   million purchase price.       That contract calls for a closing on or

19   before January 31 of 2020.        We are therefore anticipating filing

20   a plan of reorganization early next week.        We may ask Your Honor

21   to shorten time just a slight bit so that we can make sure we

22   get to a closing by the end of January should that sale be

23   approved.    We have the initial case conference.      If I may

24   proceed with that, Your Honor?

25               THE COURT:    Yes.    That's why I asked about it.
         In re Wansdown Properties Corporation N.V. - 11/14/19           3

1               MR. RUBIN:    Okay.   So, the petition date here was

2    October, the 8th.    The reason the petition had to be filed was

3    that one particular creditor was seeking to pursue a sheriff's

4    sale of the property the next day and there was the concern that

5    we wanted to preserve value for other creditors.      We didn't

6    think that there would be maximization of value through a

 7   sheriff's sale.     Particularly, when we had a contract that was

 8   signed with the million-dollar deposit in hand, Your Honor.

 9              The Debtor has already filed its schedules of assets

10   and liabilities.    Your Honor has entered a bar date for

11   December, the 31st for claims in the case.     I should say that

12   with regard to that existing contract of sale, we believe that

13   it will produce funds sufficient to be able to pay reserves for

14   all non-insider claims, even that of the objecting party, who's

15   here today.

16              THE COURT:    Is there a mortgage on the property?

17              MR. RUBIN:    Yes, there is.   And counsel for the

18   mortgagee is here as well.

19              THE COURT:    How much is the mortgage?

20              MR. RUBIN:    The mortgage is approximately $5.4

21   million.   It may be higher with the accrual of interest, but at

22   the time that we filed, that was the most recent information

23   that we had.

24              MS. AISNER:    I believe it's about $5.5, but I'm

25   working on getting those figures, Your Honor.
         In re Wansdown Properties Corporation N.V. - 11/14/19            4

1               THE COURT:   Okay.    Thanks.

2               MR. RUBIN:   There are some real estate taxes of about

3    $387,000 pre-petition also that are owed, Your Honor.       The

4    property is insured.    Proof of insurance has been provided to

5    the U.S. Trustee's Office.      The Debtor has opened it's DIP

6    account.   And that's pretty much the overall statement for the

7    status of the case.

8               THE COURT:   All right.    And does the Debtor have any

9    employees?

10              MR. RUBIN:   There's one individual really.     And

11   there's a part-time person, who is just keeping upkeep of the

12   place to make sure there are no leaks, things like that to keep

13   it in salable condition.

14              THE COURT:   All right.    Does anyone want to be heard

15   in connection with the case conference?

16              (No response.)

17              THE COURT:   Let me just adjourn that.    What was the

18   date that you told me you were aiming for in January?

19              MR. RUBIN:   We're looking for a January 31 closing

20   date.    So, we're going to --

21              THE COURT:   Okay.    So, that means you'd have to

22   confirm your plan when?     By January 14 or January 15?

23              MR. RUBIN:   We would hope around then.   Yes, Your

24   Honor.

25              THE COURT:   Let me give you a case conference for that
         In re Wansdown Properties Corporation N.V. - 11/14/19              5

1    date.   How about January 14?

2               MR. RUBIN:   Thank you, Your Honor.

3               THE COURT:   Okay.

4               MR. RUBIN:   Would that be 10:00 a.m., sir?

5               THE COURT:   Yes.

6               MR. RUBIN:   And you can use that date for confirmation

7    hearing.   Since there is not going to be any voting, you can

8    submit a disclosure statement, and a request conditional

 9   approval, and seek final approval, along with confirmation on

10   January 14.    So, you really have to get me the disclosure

11   statement by mid-December.      Okay?

12              MR. RUBIN:   Yes, Your Honor.

13              THE COURT:   All right.      You can move onto the next

14   application.

15              MR. RUBIN:   So, now, this is the application of the

16   Debtor to retain the firm Blank Rome as special counsel for a

17   few different purposes.    One is, we need real estate and tax

18   counsel to deal with the sale.       And then we need special

19   litigation counsel as well to deal with there's one large claim

20   which we believe is jumping ahead of the line.        It was a claim

21   of a former employee.

22              THE COURT:   Well, one of the arguments that's made in

23   opposition is there's nothing left to litigate about her claim.

24              MR. RUBIN:   Well, I understand that, Your Honor, and

25   we did address that in the reply papers.        I'm not sure that this
         In re Wansdown Properties Corporation N.V. - 11/14/19              6

1    is an issue really that is appropriate for addressing at

2    retention stage, because I don't know that the issue is whether

3    the Debtor has a claim.   But I will address it directly.        And

4    that is simply, the claim to avoid fraudulent transfers under

5    the New York Debtor Creditor Law belongs to creditors; it

6    doesn't belong to the Debtor.      At this point in time, we are a

7    debtor in position, and now the Debtor does have its fiduciary

8    obligations to vet the claims.

9             There is a history here.      The Blank Rome firm is

10   intimately familiar with it.      They are familiar with the

11   litigation.    They worked with the client very closely.       They

12   were retained as far back as December of 2016 with regard to

13   this matter.    And we believe that for the estate's interest, it

14   would be most efficient and most effective to have them on board

15   to handle that particular issue, Your Honor.

16            THE COURT:    Thank you.

17            MR. MOBARGHA:    Good morning, Your Honor.     I just

18   wanted to start off by saying that there are so many red flags

19   in this bankruptcy, it's difficult for me to know where to

20   begin.

21            THE COURT:    Why don't you just address the

22   application?

23            MR. MOBARGHA:    Sure.     There were many numerous

24   misrepresentations made about the status of the Azari litigation

25   in the application that called to --
         In re Wansdown Properties Corporation N.V. - 11/14/19                7

1                THE COURT:   Okay.   Let's stop.   I've read your papers.

2                MR. MOBARGHA:    Okay.

3                THE COURT:   They're a little inflammatory.     This isn't

4    state court.    I take it you have no objection to the services

5    for tax or real estate, because the Debtor is going to need tax

6    and real estate counsel if it's going to sell the property.

7                MR. MOBARGHA:    Your Honor, I do not.

8                THE COURT:   All right.   So, let's go to litigation.

9    The Debtor is saying that it may be that they're going to sue to

10   avoid the obligation, not the transfer, but really the

11   underlying obligation that was created in favor of your client

12   in 2016.    So, what's the objection to the retention of Blank

13   Rome to do that?    That's never been litigated.

14               MR. MOBARGHA:    Yes, Your Honor, but I believe that

15   they walked in with a predisposed notion to litigate this on

16   behalf of the Debtor.       And when I examined --

17               THE COURT:   But people do that all the time.    I used

18   to do that when I was practicing.

19               MR. MOBARGHA:    But on behalf of the Debtor or on

20   behalf of the creditor?      I mean this is a 544(b) claim, which is

21   supposed to be on behalf of the creditors, where actually you

22   need a triggering creditor to bring the claim.

23               THE COURT:   Are you saying there's no triggering

24   creditor?

25               MR. MOBARGHA:    I am, Your Honor.   They actually had
           In re Wansdown Properties Corporation N.V. - 11/14/19             8

1    made a representation that all of the unsecured claims'

2    creditors will be paid.

3               THE COURT:   But that's under the plan.    That's not the

4    way it works.    The question is whether there are unsecured

5    creditors, I'm not sure of the timing, but certainly at the time

6    the petition was filed.      And maybe it has to be the same

7    creditor that existed when the transfer was made.       Although the

8    transfer could be void as to future creditors also.

9               MR. MOBARGHA:    But if all the creditors are paid, and

10   none of them are actually suffering any financial injury, there

11   is no real fraudulent conveyance action under state law.

12              THE COURT:   Well, I see what you're saying.    If you're

13   owed the money, you're owed the money.     They're saying you're

14   not owed the money because they're going to avoid the transfer.

15              MR. MOBARGHA:    Well, but --

16              THE COURT:   But that's a legal argument.    I hear what

17   you're saying.   I understand what you're saying.      You're saying

18   that they can't bring a fraudulent transfer action.       The only

19   benefit is to equity.      That's basically what you're saying.

20              MR. MOBARGHA:    Yes, Your Honor.   It's to equity.    And

21   the largest unsecured creditor here is Blank Rome with almost

22   double its fees.

23              THE COURT:   All right.

24              MR. MOBARGHA:    Double the obligations that are owed to

25   it.   And what they want to do basically is hire Blank Rome to
         In re Wansdown Properties Corporation N.V. - 11/14/19             9

1    continue litigating a fraudulent transfer claim, I guess, on

2    behalf of themselves?

3              THE COURT:    Are there any other creditors beside Blank

4    Rome?   And I know you make an argument that the creditors of the

5    trust are not creditors of the Debtor, but there any creditors

6    of the Debtor?

7              MR. MOBARGHA:   The top five creditors of the Debtor,

8    based on their own representations are Blank Rome at $294,000,

9    another law firm at $124,000, and Kelley Drye Warren at $73,500.

10             THE COURT:    So, you don't think law firms should get

11   paid?

12             MR. MOBARGHA:   No, no.   I do, but I'm just saying,

13   they are getting paid actually in this instance.     And --

14             THE COURT:    Well, let me stop you.   You're arguing the

15   merits.   At the end of the day, you may be right, but it seems

16   to me that the Debtor may have a claim.    Because whether or not

17   you have a valid obligation under a peppercorn theory of

18   contractual consideration, doesn't mean that they can't bring a

19   fraudulent transfer action or fraudulent obligation action, I

20   guess, to avoid the obligation.     And we can discuss at that

21   point whether they have a claim because the unsecured creditors

22   are going to be paid in full if they sell the house.     They're

23   saying you're not a creditor basically.

24             MR. MOBARGHA:   Yes, they are saying that, but I also

25   think that --
         In re Wansdown Properties Corporation N.V. - 11/14/19               10

1                THE COURT:   And you're saying that a solvent debtor

2    can't bring that action because it doesn't need to avoid your

3    obligation to pay all the claims.        That's basically --

4                MR. MOBARGHA:   You're right.      And it's on behalf of

5    the estate.

6                THE COURT:   Okay.     But I'm not going to rule on that

7    in the context of the retention action.

8                MR. MOBARGHA:   I understand, Your Honor, but I just

9    wanted to make sure this Court knows the misrepresentations

10   about the past litigation that they made to this Court under

11   oath.

12               THE COURT:   It doesn't matter!      I'm dealing with a

13   retention application, and I doubt it matters in connection with

14   their fraudulent transfer action.        So, let's stick to what's

15   going on.     I'm going to grant the motion.      Make sure you

16   separately -- well, you have to do it anyway, but categorize

17   your various litigation efforts, because challenging the debt or

18   the claim on the theories you've already challenged and lost on

19   is not going to be compensable.        Okay?   And it's really a

20   compensation issue.

21               MR. MOBARGHA:   Yes.     And the only other issue I would

22   say regarding the retention is depletion of the estate is a

23   factor in considering whether to retain a second law firm.            And

24   in this instance, I know Your Honor doesn't want to get into the

25   merits, but to litigate that claim is going to actually shrink
         In re Wansdown Properties Corporation N.V. - 11/14/19            11

1    the pool the money that's going --

2             THE COURT:    That's true every time you retain.    Look,

3    cases have administrative expenses.     This case is going to have

4    an administrative expense because there's only two assets, or

5    two things that are going to happen.    They're going to sell the

6    townhouse, and maybe probably they'll sue your client as the

7    recipient of a fraudulent obligation, or a fraudulent transfer.

8    Those are the only two things that happen where a chapter 11 has

9    transaction costs.    Your administrative claims are usually

10   professional fees.    This case is no different.    And I'm not

11   going to hear the potential defendant to that lawsuit saying

12   that the Debtor shouldn't hire counsel to sue me because it's

13   going to cost the estate money.

14            MR. MOBARGHA:    Understood, Your Honor.    I did want to

15   just bring some attention to the history.

16            THE COURT:    You don't have to bring it to my

17   attention, and next time around, just stick to the issues.

18   Okay?

19            MR. MOBARGHA:    Thank you, Your Honor.

20            THE COURT:    The motion is granted.   You can submit an

21   order.

22            MR. RUBIN:    Thank you, Your Honor.

23                                 - o0o -

24

25
1                                 CERTIFICATION

2

3        I, Rochelle V. Grant, certify that the foregoing is a

4    correct transcript from the official electronic sound recording

5    of the proceedings in the above-entitled matter.

6

7    Dated:   November 22, 2019

8

9                                       Signature of Approved Transcriber

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
    !"#$%$&'('
          '
)*+',-./012-'3..1045'
                                                          Page 1

1       UNITED STATES BANKRUPTCY COURT

2       EASTERN DISTRICT OF NEW YORK

3       Case No. 19-13223 (SMB)

4       - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

5       In the Matter of:

6

7       WANSDOWN PROPERTIES CORPORATION, N.V.,

8

9                   Debtor.

10      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

11

12                       United States Bankruptcy Court

13                       271-C Cadman Plaza East

14                       Brooklyn, NY 11201

15

16                       November 12, 2019

17

18      341 Meeting of Creditors

19

20

21

22

23      B E F O R E :

24      PAUL SCHWARTZBERG

25      Trustee

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com           516-608-2400
                                                        Page 2

1       A P P E A R A N C E S :

2

3       RUBIN LLC

4               Attorneys for the Debtor

5

6       BY:     PAUL RUBIN

7               HANH HUYNH

8

9       NADER MOBARGHA

10              Attorney for Creditor, Azadeh Nasser Azari

11

12      GHOLAM REZA GOLSORKHI, For the Debtor

13

14

15

16

17

18

19

20

21

22

23

24

25

                             Veritext Legal Solutions
     212-267-6868              www.veritext.com          516-608-2400
                                                                            Page 3

1                                 P R O C E E D I N G S

2                    MR. SCHWARTZBERG:       Wansdown Properties

3       Corporation, NV.     My name is Paul Schwartzberg.              I'm an

4       attorney with the US Trustee's Office.                 It is November 12 at

5       approximately three PM.        At this time, I'm going to swear

6       the Debtor's representative in.           Please raise your right

7       hand, sir.     Do you swear or affirm that the testimony you

8       are about to give is the truth and nothing but the truth?

9                    MR. GOLSORKHI:      I do.

10                   MR. SCHWARTZBERG:       And what is your position with

11      the Debtor?

12                   MR. GOLSORKHI:      Managing Director.

13                   MR. SCHWARTZBERG:       Can you please state your name

14      for the record?

15                   MR. GOLSORKHI:      Gholam Reza Golsorkhi.

16                   MR. SCHWARTZBERG:       Can you please spell that?

17                   MR. GOLSORKHI:      First name, G-H-O-L-A-M; second,

18      R-E-Z-A; last name, G-O-L-S-O-R-K-H-I.

19                   MR. SCHWARTZBERG:       Thank you.         I don't need that.

20      Is the Debtor represented by counsel today?

21                   MR. GOLSORKHI:      Yes.

22                   MR. RUBIN:     Paul Rubin, together with my

23      colleague, Hahn Huynh from Rubin LLC, counsel for the

24      Debtor.

25                   MR. SCHWARTZBERG:       Are you familiar with the

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                       516-608-2400
                                                                      Page 4

1       petition, the bankruptcy schedules and the statement of

2       financial affairs that were filed in this case?

3                   MR. GOLSORKHI:   Yes.

4                   MR. SCHWARTZBERG:      I don't have originals, but I

5       have ones that were filed on the docket.           Is the -- did you

6       sign the originals?

7                   MR. GOLSORKHI:   Yes, I did.

8                   MR. SCHWARTZBERG:      And is the information

9       contained in the schedule of statement of financial affairs

10      and voluntary petition true and correct?

11                  MR. GOLSORKHI:   Correct.

12                  MR. SCHWARTZBERG:      Are you aware of any changes

13      that need to be made to any of the documents?

14                  MR. GOLSORKHI:   No.

15                  MR. SCHWARTZBERG:      In Schedule A, you list a

16      property at 29 Beekman Place, New York.

17                  MR. GOLSORKHI:   That's correct.

18                  MR. SCHWARTZBERG:      You list an estimated value of

19      10.3 million.

20                  MR. GOLSORKHI:   That's correct.

21                  MR. SCHWARTZBERG:      How did you come up with that

22      value?

23                  MR. GOLSORKHI:   It was an offer we had.

24                  MR. SCHWARTZBERG:      When was that offer made?

25                  MR. GOLSORKHI:   This offer was made about two

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                     516-608-2400
                                                                       Page 5

1       months ago.    Less, in October.

2                   MR. SCHWARTZBERG:     Okay.     Was it made by a

3       relative of yours?

4                   MR. GOLSORKHI:    No, no.

5                   MR. SCHWARTZBERG:     A friend of yours?

6                   MR. GOLSORKHI:    A friend of mine who originally

7       represented the buyer that I don't know.

8                   MR. SCHWARTZBERG:     So, your friend wasn't the one

9       who's offering the money?

10                  MR. GOLSORKHI:    No, no, no.

11                  MR. SCHWARTZBERG:     So, it was a third-party who

12      you do or do not know?

13                  MR. GOLSORKHI:    I do not know.

14                  MR. SCHWARTZBERG:     Okay.     And is that offer still

15      good?

16                  MR. GOLSORKHI:    Yes, the offer is still good.

17                  MR. RUBIN:   There is a signed contract that was

18      filed with the most recent pleading we filed in the case,

19      just so you know.

20                  MR. SCHWARTZBERG:     Okay.     When was that filed?

21                  MR. RUBIN:   Last week.

22                  MR. SCHWARTZBERG:     Was that the response in

23      support of the application?

24                  MR. RUBIN:   Application to retain special counsel.

25                  MR. SCHWARTZBERG:     I saw the motion, I saw the

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                     516-608-2400
                                                                      Page 6

1       objection, didn't bother with the response.

2                   MR. RUBIN:   The concept is an exhibit there.

3                   MR. SCHWARTZBERG:       At some point, you know …    Now,

4       it's a townhouse?

5                   MR. GOLSORKHI:    Yes.

6                   MR. SCHWARTZBERG:       Is there commercial space in

7       it?

8                   MR. GOLSORKHI:    No.

9                   MR. SCHWARTZBERG:       It's all residential?

10                  MR. GOLSORKHI:    All residential.

11                  MR. SCHWARTZBERG:       And how many units are in it?

12                  MR. GOLSORKHI:    There's seven floors, six

13      bedrooms, eight bedrooms all told, living room, dining room,

14      two living rooms.

15                  MR. SCHWARTZBERG:       So, it's for one family with --

16                  MR. GOLSORKHI:    For one family, yes.

17                  MR. RUBIN:   It's not a multi-unit --

18                  MR. SCHWARTZBERG:       That was -- yeah.    And who is

19      currently residing, or living there?

20                  MR. GOLSORKHI:    No one.

21                  MR. SCHWARTZBERG:       Nobody.    And how long has it

22      been vacant?

23                  MR. GOLSORKHI:    Two thousand --

24                  MR. SCHWARTZBERG:       A while?

25                  MR. GOLSORKHI:    A while.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                     516-608-2400
                                                                      Page 7

1                   MR. SCHWARTZBERG:      I can see your thinking.     It's

2       not like a month, it's --

3                   MR. GOLSORKHI:    No, no, no, a while, yes.

4                   MR. SCHWARTZBERG:      And the last -- how long has

5       the Debtor been in possession of the property?           How long

6       have you owned --?

7                   MR. GOLSORKHI:    Since 1979.

8                   MR. SCHWARTZBERG:      So, you just bought it?     And I

9       saw email correspondence going back and forth with Mr.

10      (indiscernible).

11                  MR. RUBIN:   That's correct.

12                  MR. SCHWARTZBERG:      He did not have an IDI, is that

13      correct?

14                  MR. RUBIN:   That's correct.        And he informed me

15      that he was not going to do one in this --

16                  MR. SCHWARTZBERG:      And have you advised the Debtor

17      of the quarterly fee and the operating report requirements.

18                  MR. RUBIN:   I have.

19                  MR. SCHWARTZBERG:      All right, because the first

20      operating report, obviously -- you can combine -- I don't

21      know, unless you had other discussions with Mr.

22      (indiscernible), you can combine October, November --

23                  MR. RUBIN:   Correct.

24                  MR. SCHWARTZBERG:      -- sometime in December.

25                  MR. RUBIN:   Correct.     Joe had mentioned, though,

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                    516-608-2400
                                                                      Page 8

1       that he had wanted to see me October 1, in November, and so

2       we were asked to prepare that.         We're just going to finalize

3       and file.

4                   MR. SCHWARTZBERG:      Yeah, unless you worked out

5       with him something different.

6                   MR. RUBIN:    And it's no problem to do it that way.

7                   MR. SCHWARTZBERG:      So, from our colloquy regarding

8       a contract, I assume, and if I recall, the Debtor seeks --

9       and I'm asking counsel this -- seeks to sell the property or

10      --

11                  MR. RUBIN:    Correct.

12                  MR. SCHWARTZBERG:      And use the proceeds to --

13                  MR. RUBIN:    Creditors --

14                  MR. SCHWARTZBERG:      Okay.     And would the sale, the

15      proposed contract be subject to high and better, or is it a

16      private sale?    Or --?

17                  MR. RUBIN:    We're going to ask to sell pursuant to

18      the plan.    You'll see, if you look at the contract, there is

19      --

20                  MR. SCHWARTZBERG:      I hadn't --

21                  MR. RUBIN:    Okay, but when you see the contract --

22                  MR. SCHWARTZBERG:      Sure, sure.

23                  MR. RUBIN:    -- there is a provision in there where

24      this purchaser can assert a claim for liquidated damages so

25      if somebody does come forward, we'll have to entertain it

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                   516-608-2400
                                                                     Page 9

1       and we'll get whether it's economically worthwhile.

2       However, we are satisfied with the price because we believe

3       with that purchase price we'll be able to pay the creditors

4       --

5                   MR. SCHWARTZBERG:     Okay, that was my next

6       question, would that allow for --

7                   MR. RUBIN:   We were hoping that we're going to

8       have a consensual plan that would provide for full payment

9       other than any creditors that voluntarily subordinate --

10                  MR. SCHWARTZBERG:     Okay.     The only question I have

11      then is, what's your timing on filing a plan?

12                  MR. RUBIN:   We hope to file the plan within the

13      next week and we hope to have a closing before the end of

14      January.

15                  MR. SCHWARTZBERG:     And I just, because I don't

16      know the ins and outs, the litigation associated reference

17      in the objection to the Brown Rudnick --

18                  MR. RUBIN:   Blank Rome.

19                  MR. SCHWARTZBERG:     -- Blank Rome retention

20      application -- they're all the same.

21                  MR. RUBIN:   Got the first letters

22                  MR. SCHWARTZBERG:     Is confirming a plan contingent

23      on the -- cover that?     Okay.     They're at least your

24      position?

25                  MR. RUBIN:   Correct.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
                                                                      Page 10

1                    MR. SCHWARTZBERG:      I don't have any other

2       questions.     I know there are some people here.         If you have

3       a question would just ask that you state your name before

4       you issue your question.       And if you -- would you like to

5       come up here?     Would that make it easier?         I do recall this,

6       just to remind you, this is a 341 meeting, it's not a

7       deposition.

8                    MR. BEYS:   Correct.     I'll try and be quick

9       although I do have questions.         Mr. Golsorkhi --

10                   MR. SCHWARTZBERG:      Could you identify yourself for

11      the record.

12                   MR. BEYS:   My name is Michael Beys with the law

13      firm of Beys Liston & Mobargha and I represent the secured

14      creditor, Azadeh Azari.       And in fact, you and I have met

15      before, correct?

16                   MR. GOLSORKHI:    Yes, correct.

17                   MR. BEYS:   We've met on one occasion, correct?

18                   MR. GOLSORKHI:    One occasion.

19                   MR. BEYS:   Was that about three or four months ago

20      at 29 Beekman?

21                   MR. GOLSORKHI:    That's correct.

22                   MR. BEYS:   And I was there on a tour of the

23      property with a broker, right?

24                   MR. GOLSORKHI:    That's correct.

25                   MR. BEYS:   The broker was Charlie Attias.

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                    516-608-2400
                                                                      Page 11

1                   MR. GOLSORKHI:     That's correct.

2                   MR. BEYS:    He used to be with Corcoran.        Now he's

3       with Compass, correct?

4                   MR. GOLSORKHI:     Correct.

5                   MR. BEYS:    First Corcoran and now Compass had an

6       exclusive contract to sell 29 Beekman, correct?

7                   MR. RUBIN:    We object to (indiscernible),

8       conclusion, I'm sorry?

9                   MR. BEYS:    Well you signed a contract --

10                  MR. GOLSORKHI:     With Corcoran, yes.

11                  MR. BEYS:    And the new contract you signed was

12      during the exclusivity period of Compass's arrangement,

13      correct?

14                  MR. GOLSORKHI:     I don't know whether the

15      exclusivity, I can't recall that now, but the -- when they

16      moved from Corcoran to Compass, I don't recall whether they

17      had the exclusive with Mr. Attias or not.            I don't recall

18      that right now.

19                  MR. BEYS:    And Mr. Golsorkhi, you're the only

20      person who has access to 29 Beekman, the townhouse, correct?

21                  MR. GOLSORKHI:     That's correct.

22                  MR. BEYS:    So, if somebody wants to see the

23      apartment, only you can physically provide access, correct?

24                  MR. GOLSORKHI:     That's correct.

25                  MR. BEYS:    How many times did this buyer, who's

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                    516-608-2400
                                                                         Page 12

1       willing to pay $10.3 million see the apartment, see the

2       townhouse.

3                    MR. GOLSORKHI:     His representative came on one

4       occasion, and then he came again and again.               On three

5       occasions representative came, saw what he likes, spoke to

6       his client and came up with the offer.

7                    MR. BEYS:    And those three occasions were how soon

8       before the contract was signed on September 25th?

9                    MR. GOLSORKHI:     How soon?      It was shortly

10      thereafter, once he had confirmed that they liked the place

11      and they were willing to put the deposit.               The contract came

12      and they sent the deposit down.

13                   MR. BEYS:    And what as the name of the

14      representative.

15                   MR. GOLSORKHI:     I'm not allowed to give -- should

16      I have to -- (indiscernible) on the -- we have a --

17                   MR. RUBIN:    It's a contract that's publicly filed.

18                   MR. GOLSORKHI:     So, the contract is there.           So,

19      the contract has been signed, the deposit has been --

20                   MR. RUBIN:    Totally fine.

21                   MR. BEYS:    What's the secret?          Why can't you say

22      the name of the person?

23                   MR. GOLSORKHI:     There's no secret about that.              The

24      point is, I don't have the authority to give his name.

25                   MR. BEYS:    No, no, no, the name of the

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                        516-608-2400
                                                                    Page 13

1       representative who was just physically there, not the

2       principal.

3                    MR. GOLSORKHI:    I could ask his authority and then

4       I can gladly give it to you.

5                    MR. BEYS:   I would ask the United States Trustee

6       to ask you for the name of the representative for something

7       so important.

8                    MR. SCHWARTZBERG:     It's not a question I have.

9                    MR. GOLSORKHI:    I don't see the bearing on this.

10      The fact is, there is an offer, there's a deposit that is

11      there to ensure that everybody gets paid, including your

12      client, whatever the deal may be.          But the point is, now

13      who's put the money?      What kind of an action are you trying

14      to make to that?     It's legitimate, there's a contract there.

15      If you have a problem that -- Mr. Attias didn't make it.

16      That is, some day you got to take up with him.          I have no

17      idea why you're asking this question.

18                   MR. BEYS:   And was the contract signed on the same

19      day -- well, I'll tell you why I'm asking the question.

20      Because in your affidavit, you represented that the Debtor

21      negotiated an arm's-length residential sale agreement.             So,

22      I'm just trying to find out whether in fact it's arm's

23      length --

24                   MR. GOLSORKHI:    It is arm's length.

25                   MR. BEYS:   -- and not an affiliate of yours.

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                  516-608-2400
                                                                     Page 14

1                    MR. GOLSORKHI:     It is an arm's length, so don't

2       insinuate anything, please.         It is an arm's length -- you've

3       asked a question, I've answered it.

4                    MR. BEYS:    And you have been in that building for

5       over 40 years, correct?

6                    MR. GOLSORKHI:     I have, yes.

7                    MR. BEYS:    And you go there every working day of

8       your life, correct?

9                    MR. GOLSORKHI:     Yes.

10                   MR. BEYS:    But you're not willing to disclose

11      anything about the buyer or his representative?

12                   MR. GOLSORKHI:     You can ask -- if I'm obliged to

13      do so, I can do so, but I don't understand what your concern

14      is.   Your concern is your client.          Did your client get paid?

15      I think from this deal, everyone will get paid.

16                   MR. BEYS:    Now, you've also said in your affidavit

17      that the creditors, you believe the creditors are going to

18      bring a claim against the secured creditor, my client.           Is

19      that still your position or --?

20                   MR. RUBIN:    That misstates --

21                   MR. SCHWARTZBERG:      That's not what he wrote in his

22      affidavit.

23                   MR. BEYS:    Could you point me?

24                   MR. RUBIN:    Why would he be speculating as to what

25      creditors --

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                  516-608-2400
                                                                     Page 15

1                    MR. BEYS:   Is it your belief -- actually, let me

2       ask you a more basic question.         Are you aware that there are

3       people seeking to offer more than 10.3 seeking access to the

4       building?

5                    MR. GOLSORKHI:    I'm aware after the contract was

6       signed.     Prior to that, we've never had an offer except one

7       offer, which the gentleman did not come through.           As a

8       result, we were in a lawsuit for over a year with that

9       person.     Since then I've had no offer whatsoever.        You can

10      check with Charlie Attias, you check with any -- we have had

11      no person.     We've had people come and see it but there's

12      been no offers made.

13                   MR. BEYS:   Are you aware that as of today, there

14      are people seeking access who are prepared to pay 11 to 12

15      million?

16                   MR. GOLSORKHI:    I am not allowed to show it

17      because I already have a contract.           How can I bring someone

18      else when I have a contract there so I have another lawsuit

19      with them?

20                   MR. BEYS:   Back to the last thing I was trying to

21      ask you, paragraph 14 of your affidavit, you wrote, "The

22      Debtor believes that the judgment is far in excess of the

23      amount due to Ms. Azari.       An entry of the judgment

24      constitutes a fraudulent transfer."           Do you remember writing

25      that?

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                      516-608-2400
                                                                    Page 16

1                   MR. GOLSORKHI:       If you've said I've written it --

2       say yes.

3                   MR. BEYS:    And do you believe that as you sit here

4       today under oath?

5                   MR. GOLSORKHI:       I think the amount is excess, yes.

6                   MR. BEYS:    Okay.     And who believes that?   You

7       believe that on your own behalf or on behalf of the Debtor?

8                   MR. GOLSORKHI:       I believe that the amount that is

9       in excess of what it should be.         That is my belief, yes.

10                  MR. BEYS:    But that is the amount that you

11      confessed to in an affidavit of confession of judgment,

12      correct?

13                  MR. HUYNH:    Objection, calls for legal conclusion.

14                  MR. BEYS:    He can still answer it.

15                  MR. HUYNH:    If you understand the question.

16                  MR. GOLSORKHI:       The document that you claimed that

17      was given by me was given -- yes, but the amount is in

18      excess of what -- I have no idea that the amount would be

19      that much or the interest would be that high, or whatever.

20                  MR. BEYS:    But that is the amount you confessed to

21      under penalty of perjury, correct.

22                  MR. HUYNH:    Objection.      He did not confess to

23      judgment, the Debtor did, he did not.

24                  MR. BEYS:    But you, as managing director,

25      confessed a judgment, confessed the amount --

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                  516-608-2400
                                                                     Page 17

1                    [OVERLAPPING SPEAKERS]

2                    MR. HUYNH:    For the record, your original question

3       was, are you aware that the creditors will be bringing --

4       were bringing a claim?

5                    MR. BEYS:    Excuse me, if he wants to correct me,

6       he can.     I don't take my instructions from you.

7                    MR. HUYNH:    The creditors are now bringing

8       disputes.     The Debtor does intend to object to the Azari

9       claim if that's the question.          That's correct.   But you had

10      asked whether a creditor was going to object to that claim.

11      That's not what he wrote.

12                   MR. BEYS:    Is he in his capacity here as the

13      Debtor or as a creditor?

14                   [OVERLAPPING SPEAKERS]

15                   MR. SCHWARTZBERG:       -- administration of the case,

16      not parochial issues relating to your particular claim.

17      This is not a deposition.        You'll have your chance.

18                   MR. BEYS:    We're just asking questions about --

19                   MR. HUYNH:    About general assets and liabilities

20      and this is not it.

21                   MR. BEYS:    And how much in liquidated damages have

22      you agreed to in this contract of sale?

23                   MR. RUBIN:    Objection, calls for a legal

24      conclusion.

25                   MR. SCHWARTZBERG:      What's the liquidated damages,

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                  516-608-2400
                                                                          Page 18

1       if you understand the question?

2                   MR. GOLSORKHI:      I don't understand the question

3       please.

4                   MR. BEYS:     In the contract with 29 Beekman Corp,

5       how much have you agreed to in liquidated damages?

6                   MR. GOLSORKHI:      What do you mean by liquidated

7       damages?    I don't understand the term.              What does liquidated

8       damages refer to?

9                   MR. BEYS:     Your lawyers already said that if this

10      contract gets broken because a higher number comes in, then

11      you have to pay money to the contract vendee, to 29 --

12                  MR. RUBIN:     That's not what I said.           I said the

13      contract contains a liquidated damages provision, and if a

14      different offer comes in we would have to assess it and the

15      enforceability of that provision.           That's what I said.

16                  MR. BEYS:     So, would you just make an attorney

17      representation, how much it's for.

18                  MR. RUBIN:     I don't recall.        I don't have the

19      contract right in front of me.          It's publicly-filed

20      information, sir.       We don't need a 341 to get that from

21      reading the contract.

22                  MR. BEYS:     Your lawyer mentioned that there's the

23      possibility that some creditors might voluntarily

24      subordinate their claims to this potential sale.                Are you

25      among those creditors?

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                       516-608-2400
                                                                          Page 19

1                    MR. GOLSORKHI:        When the time comes, we'll decide

2       who it is.     I can't tell you who it is.             Are you willing to

3       take a subordinate position?           Don't ask me that question.

4       When the time comes if anybody is willing to take a

5       subordinate position, they'll take it at that time.

6                    MR. BEYS:     I can tell you right now, the secured

7       creditor, Ms. Azari is not willing --

8                    MR. GOLSORKHI:        Okay, fine, in that case you're

9       not.   So, that is a different issue.            Right now, whoever is

10      a creditor, if they decide at that time they will decide to

11      take it, if not they will not.           So, don't ask me a question

12      which is -- I have no response to.

13                   MR. BEYS:     I think I'm allowed to.

14                   MR. GOLSORKHI:        I know you're allowed to.

15                   MR. BEYS:     And you can refuse and the record will

16      speak for itself.        So, you're refusing to answer whether

17      you, Reza Golsorkhi, are willing to subordinate your claim.

18                   MR. RUBIN:     He hasn't decided as of today.

19                   MR. GOLSORKHI:        I haven't decided yet.

20                   MR. BEYS:     You've not decided, is your answer?

21                   MR. GOLSORKHI:        I have not decided, no.

22                   MR. BEYS:     Okay.     And your attorney said that this

23      particular contract is scheduled to close in January?

24                   MR. GOLSORKHI:        If everything goes --

25                   MR. BEYS:     is that what you had said?          Did I hear

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                      516-608-2400
                                                                        Page 20

1       you correctly?

2                    MR. RUBIN:    (indiscernible) the contract.         There's

3       a provision that calls for a closing by a certain date

4       subject to the purchaser's extension.

5                    MR. BEYS:    And what was that date?         You said it

6       originally on the record?

7                    MR. RUBIN:    I believe it's January 31.

8                    MR. BEYS:    Thank you, Mr. Golsorkhi.         I appreciate

9       your courtesy.

10                   MR. SCHWARTZBERG:      Can you just state your name

11      before --

12                   MR. MOBARGHA:    My name is Nader Mobargha and I am

13      here with the firm Beys Liston Mobargha.              Mike Beys is my

14      partner.     I just wanted to ask you about the fraudulent

15      transfer claim that you represented was your belief in your

16      affidavit.     Have you spoken to any creditors about bringing

17      that claim?

18                   MR. GOLSORKHI:     Have I spoken to any creditors --

19      what?   On what basis would I speak to any creditors?

20                   MR. MOBARGHA:    I'm just asking you, forget about

21      what -- did you speak to any creditors about asserting a

22      fraudulent transfer claim against Ms. Azari?

23                   MR. GOLSORKHI:     No, I have not spoken to any -- on

24      what basis would I want to speak to any of --

25      (indiscernible) has no bearing to it.

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                     516-608-2400
                                                                    Page 21

1                    MR. MOBARGHA:    The creditors have no bearing to

2       the fraudulent --

3                    MR. RUBIN:   That's not what he said.

4                    MR. MOBARGHA:    Let him answer.

5                    MR. RUBIN:   He said no.      You asked a question, his

6       answer as no.

7                    MR. MOBARGHA:    Okay, so you never -- do you know

8       who you would be bringing a fraudulent transfer claim on

9       behalf of?     Don't look at your attorney, just answer the

10      question.

11                   MR. GOLSORKHI:    I don't understand.     You better

12      speak more lay language so I can understand you --

13                   MR. MOBARGHA:    Who would you bring the fraudulent

14      transfer claim for?

15                   MR. RUBIN:   Objection to the form, but go ahead.

16                   MR. GOLSORKHI:    For Wansdown Properties.

17                   MR. MOBARGHA:    Wansdown Properties?

18                   MR. GOLSORKHI:    Yes.

19                   MR. MOBARGHA:    That's it?

20                   MR. GOLSORKHI:    Your claim is against Wansdown

21      Properties.     Who else would I bring it against?

22                   MR. MOBARGHA:    So, you said the -- and I only have

23      two more questions so I'm not going to belabor this point,

24      but do you know who the shareholders of 29 Beekman Place

25      are?

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                  516-608-2400
                                                                     Page 22

1                   MR. GOLSORKHI:    Shareholders of 29 Beekman Place?

2                   MR. MOBARGHA:    Yeah, 29 Beekman Corporation.

3                   MR. GOLSORKHI:    I don't know.

4                   MR. MOBARGHA:    You don't know?

5                   MR. GOLSORKHI:    No, I don't.

6                   MR. MOBARGHA:    And my partner asked you who was

7       the representative that gave you a binding offer?

8                   MR. GOLSORKHI:    As I mentioned, I think you heard

9       me clearly, I'm not in a position to name until I get his

10      approval.

11                  MR. MOBARGHA:    So, he told you not to tell

12      anybody?

13                  MR. GOLSORKHI:    No, he did not say -- I cannot

14      give his name without having -- he did not tell me anything.

15      He brought the buyer, they made an offer, the offer was

16      accepted, they put a down payment there.           Now, you're asking

17      me who is a representative?      I said I'm not willing to give

18      you his name --

19                  MR. MOBARGHA:    Fine, fair enough.

20                  MR. GOLSORKHI:    -- until such time as he gives me

21      the okay, at that time I'll --

22                  MR. MOBARGHA:    Do you know the representative

23      personally?

24                  MR. GOLSORKHI:    I know the gentleman, yeah.

25                  MR. MOBARGHA:    And how long have you known him

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                     516-608-2400
                                                                       Page 23

1       for?

2                    MR. GOLSORKHI:    I've known him for -- I don't

3       know, ten, 15 years.

4                    MR. MOBARGHA:    Ten, 15 years.        And how many times

5       have you spoken or seen this gentleman in the last ten, 15

6       years?

7                    MR. GOLSORKHI:    Maybe once a year.

8                    MR. MOBARGHA:    Once a year.      So, you know him

9       personally.     Is he a family member?

10                   MR. GOLSORKHI:    No, he's not a family, no.

11                   MR. MOBARGHA:    Okay.    Do you personally know the -

12      - you said you don't know the shareholders of 29 Beekman

13      Corp.?

14                   MR. GOLSORKHI:    Yeah.

15                   MR. MOBARGHA:    Okay, that's all I have.        Thanks

16      very much.

17                   MR. SCHWARTZBERG:    All right.        Thank you very

18      much.

19                   MR. GOLSORKHI:    Thank you.

20

21

22

23

24

25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                      516-608-2400
                                                               Page 24

1                            C E R T I F I C A T I O N

2

3               I, Sonya Ledanski Hyde, certified that the foregoing

4       transcript is a true and accurate record of the proceedings.

5

6

7

8       Sonya Ledanski Hyde

9

10

11

12

13

14

15

16

17

18

19

20      Veritext Legal Solutions

21      330 Old Country Road

22      Suite 300

23      Mineola, NY 11501

24

25      Date:     November 22, 2019

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com              516-608-2400
[& - claim]                                                                   Page 1

          &           advised 7:16          assets 17:19            12:25 13:5,18,25
 & 10:13              affairs 4:2,9         associated 9:16         14:4,7,10,16,23
                      affidavit 13:20       assume 8:8              15:1,13,20 16:3,6
           1
                        14:16,22 15:21      attias 10:25 11:17      16:10,14,20,24
 1 8:1                  16:11 20:16           13:15 15:10           17:5,12,18,21
 10.3 4:19 12:1       affiliate 13:25       attorney 2:10 3:4       18:4,9,16,22 19:6
   15:3               affirm 3:7              18:16 19:22 21:9      19:13,15,20,22,25
 11 15:14             ago 5:1 10:19         attorneys 2:4           20:5,8,13,13
 11201 1:14           agreed 17:22 18:5     authority 12:24       binding 22:7
 11501 24:23          agreement 13:21         13:3                blank 9:18,19
 12 1:16 3:4 15:14    ahead 21:15           aware 4:12 15:2,5     bother 6:1
 14 15:21             allow 9:6               15:13 17:3          bought 7:8
 15 23:3,4,5          allowed 12:15         azadeh 2:10 10:14     bring 14:18 15:17
 19-13223 1:3           15:16 19:13,14      azari 2:10 10:14        21:13,21
 1979 7:7             amount 15:23            15:23 17:8 19:7     bringing 17:3,4,7
           2            16:5,8,10,17,18       20:22                 20:16 21:8
 2019 1:16 24:25        16:20,25                     b            broken 18:10
 22 24:25             answer 16:14                                broker 10:23,25
                                            b 1:23
 25th 12:8              19:16,20 21:4,6,9                         brooklyn 1:14
                                            back 7:9 15:20
 271 1:13             answered 14:3                               brought 22:15
                                            bankruptcy 1:1
 29 4:16 10:20 11:6   anybody 19:4                                brown 9:17
                                              1:12 4:1
   11:20 18:4,11        22:12                                     building 14:4 15:4
                                            basic 15:2
   21:24 22:1,2       apartment 11:23                             buyer 5:7 11:25
                                            basis 20:19,24
   23:12                12:1                                        14:11 22:15
                                            bearing 13:9
                      application 5:23                                      c
           3                                  20:25 21:1
                        5:24 9:20
 300 24:22                                  bedrooms 6:13,13      c 1:13 2:1 3:1 24:1
                      appreciate 20:8
 31 20:7                                    beekman 4:16            24:1
                      approval 22:10
 330 24:21                                    10:20 11:6,20       cadman 1:13
                      approximately
 341 1:18 10:6                                18:4 21:24 22:1,2   calls 16:13 17:23
                        3:5
   18:20                                      23:12                 20:3
                      arm's 13:21,22,24
                                            behalf 16:7,7 21:9    capacity 17:12
           4            14:1,2
                                            belabor 21:23         case 1:3 4:2 5:18
 40 14:5              arrangement
                                            belief 15:1 16:9        17:15 19:8
           a            11:12
                                              20:15               certain 20:3
                      asked 8:2 14:3
 able 9:3                                   believe 9:2 14:17     certified 24:3
                        17:10 21:5 22:6
 accepted 22:16                               16:3,7,8 20:7       chance 17:17
                      asking 8:9 13:17
 access 11:20,23                            believes 15:22        changes 4:12
                        13:19 17:18 20:20
   15:3,14                                    16:6                charlie 10:25
                        22:16
 accurate 24:4                              better 8:15 21:11       15:10
                      assert 8:24
 action 13:13                               beys 10:8,12,12       check 15:10,10
                      asserting 20:21
 administration                               10:13,17,19,22,25   claim 8:24 14:18
                      assess 18:14
   17:15                                      11:2,5,9,11,19,22     17:4,9,10,16
                                              11:25 12:7,13,21      19:17 20:15,17,22
                               Veritext Legal Solutions
 212-267-6868                    www.veritext.com                       516-608-2400
[claim - gentleman]                                                             Page 2

   21:8,14,20          corp 18:4 23:13       december 7:24         excuse 17:5
 claimed 16:16         corporation 1:7       decide 19:1,10,10     exhibit 6:2
 claims 18:24            3:3 22:2            decided 19:18,19      extension 20:4
 clearly 22:9          correct 4:10,11,17      19:20,21                       f
 client 12:6 13:12       4:20 7:11,13,14     deposit 12:11,12
                                                                   f 1:23 24:1
   14:14,14,18           7:23,25 8:11 9:25     12:19 13:10
                                                                   fact 10:14 13:10
 close 19:23             10:8,15,16,17,21    deposition 10:7
                                                                      13:22
 closing 9:13 20:3       10:24 11:1,3,4,6      17:17
                                                                   fair 22:19
 colleague 3:23          11:13,20,21,23,24   different 8:5
                                                                   familiar 3:25
 colloquy 8:7            14:5,8 16:12,21       18:14 19:9
                                                                   family 6:15,16
 combine 7:20,22         17:5,9              dining 6:13
                                                                      23:9,10
 come 4:21 8:25        correctly 20:1        director 3:12
                                                                   far 15:22
   10:5 15:7,11        correspondence          16:24
                                                                   fee 7:17
 comes 18:10,14          7:9                 disclose 14:10
                                                                   file 8:3 9:12
   19:1,4              counsel 3:20,23       discussions 7:21
                                                                   filed 4:2,5 5:18,18
 commercial 6:6          5:24 8:9            disputes 17:8
                                                                      5:20 12:17 18:19
 compass 11:3,5,16     country 24:21         district 1:2
                                                                   filing 9:11
 compass's 11:12       court 1:1,12          docket 4:5
                                                                   finalize 8:2
 concept 6:2           courtesy 20:9         document 16:16
                                                                   financial 4:2,9
 concern 14:13,14      cover 9:23            documents 4:13
                                                                   find 13:22
 conclusion 11:8       creditor 2:10         due 15:23
                                                                   fine 12:20 19:8
   16:13 17:24           10:14 14:18 17:10             e              22:19
 confess 16:22           17:13 19:7,10
                                             e 1:23,23 2:1,1 3:1   firm 10:13 20:13
 confessed 16:11       creditors 1:18
                                               3:1,18 24:1         first 3:17 7:19
   16:20,25,25           8:13 9:3,9 14:17
                                             easier 10:5              9:21 11:5
 confession 16:11        14:17,25 17:3,7
                                             east 1:13             floors 6:12
 confirmed 12:10         18:23,25 20:16,18
                                             eastern 1:2           foregoing 24:3
 confirming 9:22         20:19,21 21:1
                                             economically 9:1      forget 20:20
 consensual 9:8        currently 6:19
                                             eight 6:13            form 21:15
 constitutes 15:24              d            email 7:9             forth 7:9
 contained 4:9
                       d 3:1                 enforceability        forward 8:25
 contains 18:13
                       damages 8:24            18:15               four 10:19
 contingent 9:22
                         17:21,25 18:5,7,8   ensure 13:11          fraudulent 15:24
 contract 5:17 8:8
                         18:13               entertain 8:25           20:14,22 21:2,8
   8:15,18,21 11:6,9
                       date 20:3,5 24:25     entry 15:23              21:13
   11:11 12:8,11,17
                       day 13:16,19 14:7     estimated 4:18        friend 5:5,6,8
   12:18,19 13:14,18
                       deal 13:12 14:15      everybody 13:11       front 18:19
   15:5,17,18 17:22
                       debtor 1:9 2:4,12     excess 15:22 16:5     full 9:8
   18:4,10,11,13,19
                         3:11,20,24 7:5,16     16:9,18                        g
   18:21 19:23 20:2
                         8:8 13:20 15:22     exclusive 11:6,17
 corcoran 11:2,5                                                   g 3:1,17,18
                         16:7,23 17:8,13     exclusivity 11:12
   11:10,16                                                        general 17:19
                       debtor's 3:6            11:15
                                                                   gentleman 15:7
                                                                      22:24 23:5
                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                       516-608-2400
[gholam - ny]                                                                      Page 3

 gholam 2:12 3:15       huynh 2:7 3:23                    l           mike 20:13
 give 3:8 12:15,24        16:13,15,22 17:2     l 3:17,18              million 4:19 12:1
   13:4 22:14,17          17:7,19              language 21:12           15:15
 given 16:17,17         hyde 24:3,8            law 10:12              mine 5:6
 gives 22:20                      i            lawsuit 15:8,18        mineola 24:23
 gladly 13:4                                   lawyer 18:22           misstates 14:20
                        idea 13:17 16:18
 go 14:7 21:15                                 lawyers 18:9           mobargha 2:9
                        identify 10:10
 goes 19:24                                    lay 21:12                10:13 20:12,12,13
                        idi 7:12
 going 3:5 7:9,15                              ledanski 24:3,8          20:20 21:1,4,7,13
                        important 13:7
   8:2,17 9:7 14:17                            legal 16:13 17:23        21:17,19,22 22:2
                        including 13:11
   17:10 21:23                                    24:20                 22:4,6,11,19,22
                        indiscernible 7:10
 golsorkhi 2:12 3:9                            legitimate 13:14         22:25 23:4,8,11
                          7:22 11:7 12:16
   3:12,15,15,17,21                            length 13:21,23          23:15
                          20:2,25
   4:3,7,11,14,17,20                              13:24 14:1,2        money 5:9 13:13
                        information 4:8
   4:23,25 5:4,6,10                            letters 9:21             18:11
                          18:20
   5:13,16 6:5,8,10                            liabilities 17:19      month 7:2
                        informed 7:14
   6:12,16,20,23,25                            life 14:8              months 5:1 10:19
                        ins 9:16
   7:3,7 10:9,16,18                            liked 12:10            motion 5:25
                        insinuate 14:2
   10:21,24 11:1,4                             likes 12:5             moved 11:16
                        instructions 17:6
   11:10,14,19,21,24                           liquidated 8:24        multi 6:17
                        intend 17:8
   12:3,9,15,18,23                                17:21,25 18:5,6,7            n
                        interest 16:19
   13:3,9,24 14:1,6,9                             18:13
                        issue 10:4 19:9                               n 2:1 3:1 24:1
   14:12 15:5,16                               list 4:15,18
                        issues 17:16                                  n.v. 1:7
   16:1,5,8,16 18:2,6                          liston 10:13 20:13
                                  j                                   nader 2:9 20:12
   19:1,8,14,17,19                             litigation 9:16        name 3:3,13,17,18
   19:21,24 20:8,18     january 9:14
                                               living 6:13,14,19        10:3,12 12:13,22
   20:23 21:11,16,18      19:23 20:7
                                               llc 2:3 3:23             12:24,25 13:6
   21:20 22:1,3,5,8     joe 7:25
                                               long 6:21 7:4,5          20:10,12 22:9,14
   22:13,20,24 23:2     judgment 15:22
                                                  22:25                 22:18
   23:7,10,14,19          15:23 16:11,23,25
                                               look 8:18 21:9         nasser 2:10
 good 5:15,16                    k
                                                         m            need 3:19 4:13
          h             k 3:18                                          18:20
                                               m 3:17
 h 3:17,18              kind 13:13                                    negotiated 13:21
                                               managing 3:12
 hahn 3:23              know 5:7,12,13,19                             never 15:6 21:7
                                                  16:24
 hand 3:7                 6:3 7:21 9:16 10:2                          new 1:2 4:16
                                               matter 1:5
 hanh 2:7                 11:14 19:14 21:7                              11:11
                                               mean 18:6
 hear 19:25               21:24 22:3,4,22                             november 1:16
                                               meeting 1:18 10:6
 heard 22:8               22:24 23:3,8,11                               3:4 7:22 8:1 24:25
                                               member 23:9
 high 8:15 16:19          23:12                                       number 18:10
                                               mentioned 7:25
 higher 18:10           known 22:25 23:2                              nv 3:3
                                                  18:22 22:8
 hope 9:12,13                                  met 10:14,17           ny 1:14 24:23
 hoping 9:7                                    michael 10:12

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                          516-608-2400
[o - rubin]                                                                      Page 4

          o            paragraph 15:21       prepared 15:14         record 3:14 10:11
 o 1:23 3:1,17,18      parochial 17:16       price 9:2,3              17:2 19:15 20:6
   3:18 24:1           particular 17:16      principal 13:2           24:4
 oath 16:4               19:23               prior 15:6             refer 18:8
 object 11:7 17:8      partner 20:14         private 8:16           reference 9:16
   17:10                 22:6                problem 8:6            refuse 19:15
 objection 6:1 9:17    party 5:11              13:15                refusing 19:16
   16:13,22 17:23      paul 1:24 2:6 3:3     proceedings 24:4       regarding 8:7
   21:15                 3:22                proceeds 8:12          relating 17:16
 obliged 14:12         pay 9:3 12:1          properties 1:7 3:2     relative 5:3
 obviously 7:20          15:14 18:11           21:16,17,21          remember 15:24
 occasion 10:17,18     payment 9:8           property 4:16 7:5      remind 10:6
   12:4                  22:16                 8:9 10:23            report 7:17,20
 occasions 12:5,7      penalty 16:21         proposed 8:15          represent 10:13
 october 5:1 7:22      people 10:2 15:3      provide 9:8 11:23      representation
   8:1                   15:11,14            provision 8:23           18:17
 offer 4:23,24,25      period 11:12            18:13,15 20:3        representative
   5:14,16 12:6        perjury 16:21         publicly 12:17           3:6 12:3,5,14 13:1
   13:10 15:3,6,7,9    person 11:20            18:19                  13:6 14:11 22:7
   18:14 22:7,15,15      12:22 15:9,11       purchase 9:3             22:17,22
 offering 5:9          personally 22:23      purchaser 8:24         represented 3:20
 offers 15:12            23:9,11             purchaser's 20:4         5:7 13:20 20:15
 office 3:4            petition 4:1,10       pursuant 8:17          requirements
 okay 5:2,14,20        physically 11:23      put 12:11 13:13          7:17
   8:14,21 9:5,10,23     13:1                  22:16                residential 6:9,10
   16:6 19:8,22 21:7   place 4:16 12:10               q               13:21
   22:21 23:11,15        21:24 22:1                                 residing 6:19
                                             quarterly 7:17
 old 24:21             plan 8:18 9:8,11                             response 5:22 6:1
                                             question 9:6,10
 once 12:10 23:7,8       9:12,22                                      19:12
                                               10:3,4 13:8,17,19
 ones 4:5              plaza 1:13                                   result 15:8
                                               14:3 15:2 16:15
 operating 7:17,20     pleading 5:18                                retain 5:24
                                               17:2,9 18:1,2 19:3
 original 17:2         please 3:6,13,16                             retention 9:19
                                               19:11 21:5,10
 originally 5:6          14:2 18:3                                  reza 2:12 3:15
                                             questions 10:2,9
   20:6                pm 3:5                                         19:17
                                               17:18 21:23
 originals 4:4,6       point 6:3 12:24                              right 3:6 7:19
                                             quick 10:8
 outs 9:16               13:12 14:23 21:23                            10:23 11:18 18:19
                       position 3:10 9:24              r              19:6,9 23:17
 overlapping 17:1
                         14:19 19:3,5 22:9   r 1:23 2:1 3:1,18      road 24:21
   17:14
                       possession 7:5          3:18 24:1            rome 9:18,19
 owned 7:6
                       possibility 18:23     raise 3:6              room 6:13,13
          p                                  reading 18:21
                       potential 18:24                              rooms 6:14
 p 2:1,1 3:1           prepare 8:2           recall 8:8 10:5        rubin 2:3,6 3:22
 paid 13:11 14:14                              11:15,16,17 18:18      3:22,23 5:17,21
   14:15
                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                         516-608-2400
[rubin - wrote]                                                                Page 5

   5:24 6:2,17 7:11     sell 8:9,17 11:6      swear 3:5,7          two 4:25 6:14,23
   7:14,18,23,25 8:6    sent 12:12                      t            21:23
   8:11,13,17,21,23     september 12:8                                      u
                                              t 24:1,1
   9:7,12,18,21,25      seven 6:12
                                              take 13:16 17:6      understand 14:13
   11:7 12:17,20        shareholders
                                                19:3,4,5,11          16:15 18:1,2,7
   14:20,24 17:23         21:24 22:1 23:12
                                              tell 13:19 19:2,6      21:11,12
   18:12,18 19:18       shortly 12:9
                                                22:11,14           unit 6:17
   20:2,7 21:3,5,15     show 15:16
                                              ten 23:3,4,5         united 1:1,12 13:5
 rudnick 9:17           sign 4:6
                                              term 18:7            units 6:11
           s            signed 5:17 11:9
                                              testimony 3:7        use 8:12
                          11:11 12:8,19
 s 2:1 3:1,18                                 thank 3:19 20:8               v
                          13:18 15:6
 sale 8:14,16 13:21                             23:17,19
                        sir 3:7 18:20                              vacant 6:22
   17:22 18:24                                thanks 23:15
                        sit 16:3                                   value 4:18,22
 satisfied 9:2                                thing 15:20
                        six 6:12                                   vendee 18:11
 saw 5:25,25 7:9                              think 14:15 16:5
                        smb 1:3                                    veritext 24:20
   12:5                                         19:13 22:8
                        solutions 24:20                            voluntarily 9:9
 schedule 4:9,15                              thinking 7:1
                        somebody 8:25                                18:23
 scheduled 19:23                              third 5:11
                          11:22                                    voluntary 4:10
 schedules 4:1                                thousand 6:23
                        sonya 24:3,8                                        w
 schwartzberg                                 three 3:5 10:19
                        soon 12:7,9                                wansdown 1:7 3:2
   1:24 3:2,3,10,13                             12:4,7
                        sorry 11:8                                   21:16,17,20
   3:16,19,25 4:4,8                           time 3:5 19:1,4,5
                        space 6:6                                  want 20:24
   4:12,15,18,21,24                             19:10 22:20,21
                        speak 19:16 20:19                          wanted 8:1 20:14
   5:2,5,8,11,14,20                           times 11:25 23:4
                          20:21,24 21:12                           wants 11:22 17:5
   5:22,25 6:3,6,9,11                         timing 9:11
                        speakers 17:1,14                           way 8:6
   6:15,18,21,24 7:1                          today 3:20 15:13
                        special 5:24                               we've 10:17 15:6
   7:4,8,12,16,19,24                            16:4 19:18
                        speculating 14:24                            15:11
   8:4,7,12,14,20,22                          told 6:13 22:11
                        spell 3:16                                 week 5:21 9:13
   9:5,10,15,19,22                            totally 12:20
                        spoke 12:5                                 whatsoever 15:9
   10:1,10 13:8                               tour 10:22
                        spoken 20:16,18                            willing 12:1,11
   14:21 17:15,25                             townhouse 6:4
                          20:23 23:5                                 14:10 19:2,4,7,17
   20:10 23:17                                  11:20 12:2
                        state 3:13 10:3                              22:17
 second 3:17                                  transcript 24:4
                          20:10                                    worked 8:4
 secret 12:21,23                              transfer 15:24
                        statement 4:1,9                            working 14:7
 secured 10:13                                  20:15,22 21:8,14
                        states 1:1,12 13:5                         worthwhile 9:1
   14:18 19:6                                 true 4:10 24:4
                        subject 8:15 20:4                          writing 15:24
 see 7:1 8:1,18,21                            trustee 1:25 13:5
                        subordinate 9:9                            written 16:1
   11:22 12:1,1 13:9                          trustee's 3:4
                          18:24 19:3,5,17                          wrote 14:21 15:21
   15:11                                      truth 3:8,8
                        suite 24:22                                  17:11
 seeking 15:3,3,14                            try 10:8
                        support 5:23
 seeks 8:8,9                                  trying 13:13,22
                        sure 8:22,22
 seen 23:5                                      15:20


                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                      516-608-2400
[x - z]                                               Page 6

            x
 x 1:4,10
          y
 yeah 6:18 8:4 22:2
   22:24 23:14
 year 15:8 23:7,8
 years 14:5 23:3,4
   23:6
 york 1:2 4:16
          z
 z 3:18




                      Veritext Legal Solutions
 212-267-6868           www.veritext.com         516-608-2400
                          !"#$%$&'('
                                '
)*+',-./0'12'+030-',4546417'12'819.1930417:'';<'%--=>37'819.?'
                  !"#$%$&'('
                        '
)*+,,*,-./'0+12,'31.*145.'67+'89'%,,:;-4'<3-2,'
                 !"#$%$&'('
                      '
)*+,-.'!./*012*'344-*55*4'+1'67'%**89:.';1-2<'
